PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error, therefore, the judgment appealed is affirmed.
The judgment and sentence of the court recites that appellant was sentenced to fifteen years in prison “at hard labor.” To be imprisoned “at hard labor” is improper because no existing Florida statute provides for imprisonment at hard labor as a sentence for any crime. McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975).
Remanded for striking the phrase “at hard labor” in the judgment and sentence; otherwise affirmed. Appellant need not be present for this purpose.
BOARDMAN, C. J., and McNULTY and GRIMES, JJ., concur.